Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION ) In the Matter of ) Order No.: CN 09-20 ) ) VANTUS BANK ) Effective Date: July 31, 2009 ) Sioux City, Iowa ) OTS Docket No. 00190 ) ) STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its Regional Director for the Central Region (Regional Director), and based upon information derived from the exercise of its regulatory and supervisory responsibilities, has informed Vantus Bank, Sioux City, Iowa, OTS Docket No. 00190 (Association), that the OTS is of the opinion that grounds exist to initiate an administrative proceeding against the Association pursuant to 12 U.S.C. § 1818(b); WHEREAS, the Regional Director, pursuant to delegated authority, is authorized to issue Orders to Cease and Desist where a savings association has consented to the issuance of an order; and WHEREAS, the Association desires to cooperate with the OTS to avoid the time and expense of such administrative cease and desist proceeding by entering into this Stipulation and Consent to the Issuance of Order to Cease and Desist (Stipulation) and, without admitting or denying that such grounds exist, but only admitting the statements and conclusions in Paragraphs 1 and 2 below concerning Jurisdiction, hereby stipulates and agrees to the following terms: Jurisdiction. 1.The Association is a “savings association” within the meaning of 12 U.S.C. § 1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is “an insured depository institution” as that term is defined in 12 U.S.C. § 1813(c). 2.
